     Case: 1:20-cv-04764 Document #: 16 Filed: 09/23/20 Page 1 of 2 PageID #:58



                       IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS

FRED J. DE LA COTERA, D.D.S.,                    )
individually and as the representative of a      )
class of similarly-situated persons,             )
                                                 )
                       Plaintiff,                )     Civil Action No. 1:20-cv-04764
               v.                                )
                                                 )
CAREFIRST PHARMACY, INC., an                     )
Illinois corporation, and HEALTH MART            )
SYSTEMS, INC., a Delaware corporation,           )
                                                 )
                       Defendants.               )


                    PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

       Pursuant to Fed. R. Civ. Proc. 41(a)(1)(A)(i), Plaintiff, FRED J. DE LA COTERA,

D.D.S., through his undersigned attorneys, hereby dismisses this action with prejudice, class

allegations without prejudice, each side to bear its own costs.

                                                     Respectfully submitted,

                                                     FRED J. DE LA COTERA, D.D.S.

                                                     By: /s/ Ryan M. Kelly__
                                                           Ryan M. Kelly

                                                     ANDERSON + WANCA
                                                     3701 Algonquin Rd., Ste. 500
                                                     Rolling Meadows. IL 60008
                                                     Telephone: 847-368-1500
                                                     Fax: 847-368-1501
                                                     rkelly@andersonwanca.com
     Case: 1:20-cv-04764 Document #: 16 Filed: 09/23/20 Page 2 of 2 PageID #:59




                                  CERTIFICATE OF SERVICE

       I hereby certify that on September 23, 2020, I electronically filed the foregoing Joint

Stipulation of Dismissal with the Clerk of the Court using the CM/ECF system which will send

notification of such filings to all counsel of record.



                                                         /s/Ryan M. Kelly




                                                   2
